            Case 1:20-cr-00097-CKK Document 5 Filed 07/22/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                    )
                                             )
               v.                            )      Criminal No.: 1:20-cr-00097 (CKK)
                                             )
DAVID SHAH,                                  )
                                             )
               Defendant.                    )
                               ELEMENTS OF THE OFFENSE

       The United States, by and through its undersigned attorneys, and the defendant, David

Shah, by and through his attorney, submit the elements of the charged offense to aid the Court

during the hearing set for July 28, 2020.

                                  18 U.S.C. § 371 (Conspiracy)

       Defendant is charged with conspiring to commit offenses against the United States, that is,

major fraud against the United States, in violation of 18 U.S.C. § 1031(a), and wire fraud, in

violation of 18 U.S.C. § 1343. It is against the law to agree with someone to commit the crimes

of major fraud against the United States and wire fraud. The elements of conspiracy, each of which

the government must prove beyond a reasonable doubt, are that:

       1.      From in or about April 2011 to in or about May 2012, an agreement existed between

two or more people to commit the crimes of major fraud against the United States and wire fraud.

This does not have to be a formal agreement or plan, in which everyone involved sat down together

and worked out the details. On the other hand, merely because people get together and talk about

common interests, or do similar things, does not necessarily show that an agreement exists to

commit major fraud against the United States and wire fraud. It is enough that the government

proves beyond a reasonable doubt that there was a common understanding among those who were

involved to commit these crimes. So, the first thing that must be shown is the existence of an
            Case 1:20-cr-00097-CKK Document 5 Filed 07/22/20 Page 2 of 4




agreement. See Criminal Jury Instructions for D.C., Instruction 7.102 (Barbara A. Bergman ed.,

May 2016 ed.)) (Redbook).

       The relevant elements of major fraud against the United States are the following: (1) the

defendant knowingly used or tried to use a scheme with the intent to defraud the United States or

to get money or property by using materially false or fraudulent pretenses, representations, or

promises; (2) the scheme took place as part of acquiring services or money as a subcontractor or a

supplier on a contract with the United States; and (3) the value of the contract or subcontract was

$1,000,000 or more. Pattern Crim. Jury Instr. 11th Cir. O34 (2019).

       The relevant elements of wire fraud are the following: (1) the defendant knowingly devised

or participated in a scheme to defraud some by using false or fraudulent pretenses, representations,

or promises; (2) the false pretenses, representations, or promises were about a material fact; (3) the

defendant acted with the intent to defraud; and (4) the defendant transmitted or caused to be

transmitted by wire some communication in interstate or foreign commerce to help carry out the

scheme to defraud. Id. O51.

       2.      Defendant intentionally joined in that agreement. It is not necessary to find he

agreed to all the details of the crime, or that he knew the identity of all the other people the

government has claimed were participating in the agreement. A person may become a member of

a conspiracy even if that person agrees to play only a minor part, as long as that person understands

the unlawful nature of the plan and voluntarily and intentionally joins in it with the intent to

advance or further the unlawful object of the conspiracy. But mere presence at the scene of the

agreement or of the crime, or merely being with the other participants, does not show that

defendant knowingly joined in the agreement. Also, unknowingly acting in a way that helps the

participants, or merely knowing about the agreement itself, without more, does not make the



                                                  2
            Case 1:20-cr-00097-CKK Document 5 Filed 07/22/20 Page 3 of 4




defendant part of the conspiracy. So the second thing that must be shown is that defendant was

part of the conspiracy. See Redbook Instruction 7.102.

       3.      One of the people involved in the conspiracy did something for the purpose of

carrying out the conspiracy. This something is referred to as an overt act. The charged overt act,

among others not described herein, is that on or about September 20, 2011, CC-1 sent an email to

defendant stating: “You have to take the Imtehan for [a candidate].” The word “Imtehan” translated

into English is approximately “test.”

                                              Respectfully submitted,

                                              Robert A. Zink
                                              Chief, Fraud Section
                                              Criminal Division
                                              United States Department of Justice


                                        By:   /s/ Michael P. McCarthy
                                              ____________________________________
                                              Michael P. McCarthy, D.C. Bar #1020231
                                              Trial Attorney, Fraud Section
                                              Criminal Division
                                              United States Department of Justice
                                              1400 New York Avenue, NW
                                              Bond Building, Fourth Floor
                                              Washington, D.C. 20530
                                              (202) 305-3995
                                              Michael.McCarthy2@usdoj.gov




                                                 3
         Case 1:20-cr-00097-CKK Document 5 Filed 07/22/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

      I hereby certify that copies of the foregoing Elements of the Offense have been served
via ECF upon counsel for the defendant this XX day of XX, 202X.


                                          /s/ Michael P. McCarthy
                                          ____________________________________
                                          Michael P. McCarthy
                                          Trial Attorney, Fraud Section
                                          Criminal Division
                                          United States Department of Justice




                                             4
